In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                    Filed: February 3, 2021

* * * * * * * * * * * * *  *                               UNPUBLISHED
THOMAS AURIGEMMA,          *
                           *
         Petitioner,       *                               No. 16-120V
                           *                               Special Master Oler
v.                         *
                           *                               Attorneys’ Fees and Costs
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
         Respondent.       *
* * * * * * * * * * * * * *
Anne C. Toale, Maglio, Christopher & Toale, Sarasota, FL, for Petitioner.
Alexis B. Babcock, United States Department of Justice, Washington, DC, for Respondent.

                        DECISION ON ATTORNEYS’ FEES AND COSTS1

        On January 27, 2016, Thomas Aurigemma (“Petitioner”) filed a petition, seeking
compensation under the National Vaccine Injury Compensation Program.2 Pet., ECF No. 1.
Petitioner alleges he suffered from Guillain-Barré syndrome and chronic inflammatory
demyelinating polyneuropathy as a result of the influenza and Hepatitis B vaccinations he received
on October 4, 2014. See Stipulation ¶ 2, 4, dated September 9, 2020 (ECF No. 64); see also
Petition. On September 9, 2020, the parties filed a stipulation, which the undersigned adopted as
her Decision awarding compensation on the same day. ECF No. 65.

       On September 19, 2020, Petitioner filed an application for final attorneys’ fees and costs.
ECF No. 70 (“Fees App.”). Petitioner requests total attorneys’ fees and costs in the amount of
$102,422.44, representing $83,280.20 in attorneys’ fees and $19,142.24 in attorneys’ costs. Fees
App. at 1. Pursuant to General Order No. 9, Petitioner states that he has personally incurred costs

1
  The undersigned intends to post this Ruling on the United States Court of Federal Claims' website. This
means the Ruling will be available to anyone with access to the Internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished ruling contains a reasoned explanation for the action in this case,
the undersigned is required to post it on the United States Court of Federal Claims' website in accordance
with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion
of Electronic Government Services).
2
    National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755.
of $12.10 related to this litigation. Fees App. at 2. Respondent responded to the motion on
September 21, 2020, stating that “Respondent is satisfied the statutory requirements for an award
of attorneys’ fees and costs are met in this case” and requesting that the undersigned “exercise her
discretion and determine a reasonable award for attorneys’ fees and costs.” Resp’t’s Resp. at 2-3,
ECF No. 71. On September 22, 2020, Petitioner filed his reply requesting the undersigned to award
the full amount of fees and costs requested.

       This matter is now ripe for consideration.

I.     Reasonable Attorneys’ Fees and Costs

         Section 15(e) (1) of the Vaccine Act allows for the Special Master to award “reasonable
attorneys' fees, and other costs.” § 300aa–15(e)(1)(A)–(B). Petitioners are entitled to an award of
reasonable attorneys' fees and costs if they are entitled to compensation under the Vaccine Act, or,
even if they are unsuccessful, they are eligible so long as the Special Master finds that the petition
was filed in good faith and with a reasonable basis. Avera v. Sec'y of Health & Hum. Servs., 515
F.3d 1343, 1352 (Fed. Cir. 2008). Here, because Petitioner was awarded compensation pursuant
to a stipulation, he is entitled to an award of final reasonable attorneys’ fees and costs.

        It is “well within the special master's discretion” to determine the reasonableness of fees.
Saxton v. Sec'y of Health & Hum. Servs., 3 F.3d 1517, 1521–22 (Fed. Cir. 1993); see also Hines
v. Sec'y of Health & Hum. Servs., 22 Cl. Ct. 750, 753 (1991). (“[T]he reviewing court must grant
the special master wide latitude in determining the reasonableness of both attorneys' fees and
costs.”). Applications for attorneys' fees must include contemporaneous and specific billing
records that indicate the work performed and the number of hours spent on said work. See Savin
v. Sec'y of Health & Hum. Servs., 85 Fed. Cl. 313, 316–18 (2008).

        Reasonable hourly rates are determined by looking at the “prevailing market rate” in the
relevant community. See Blum v. Stenson, 465 U.S. 886, 895 (1984). The “prevailing market rate”
is akin to the rate “in the community for similar services by lawyers of reasonably comparable
skill, experience and reputation.” Id. at 895, n.11. The petitioner bears the burden of providing
adequate evidence to prove that the requested hourly rate is reasonable. Id.

       a. Reasonable Hourly Rates

        The undersigned has reviewed the hourly rates requested by Petitioner for the work of his
counsel at Maglio Christopher and Toale (the billing records indicate that Mr. F.J. Caldwell was
the lead attorney from 2015-2019, at which point Ms. Anne Toale became the lead attorney). The
requested rates are consistent with what counsel has previously been awarded for their Vaccine
Program work, and the undersigned finds them to be reasonable for work performed in the instant
case as well.

       b. Reasonable Hours Expended

         Attorneys' fees are awarded for the “number of hours reasonably expended on the
litigation.” Avera, 515 F.3d at 1348. Counsel should not include in their fee requests hours that are


                                                  2
“excessive, redundant, or otherwise unnecessary.” Saxton, 3 F.3d at 1521 (quoting Hensley v.
Eckerhart, 461 U.S. 424, 434 (1983)). Additionally, it is well-established that billing for
administrative/clerical tasks is not permitted in the Vaccine Program. Rochester v. United States,
18 Cl. Ct. 379, 387 (1989); Arranga v. Sec’y of Health & Hum. Servs., No. 02-1616V, 2018 WL
2224959, at *3 (Fed. Cl. Spec. Mstr. Apr. 12, 2018).

        Upon review, the undersigned finds the overall hours billed to be reasonable. Accordingly,
Petitioner is awarded final attorneys’ fees of $83,280.20.

       c. Attorneys’ Costs

        Like attorneys’ fees, a request for reimbursement of attorneys’ costs must be reasonable.
Perreira v. Sec’y of Health & Hum. Servs., 27 Fed. Cl. 29, 34 (Fed. Cl. 1992). Petitioner requests
a total of $19,142.24 in attorneys’ costs. Fees App. Ex. 2. This amount is comprised of acquiring
medical records, postage, the Court’s filing fee, costs associated with travel for a meeting with
Petitioner, and work performed by a life care planner. All of these costs are typical of Vaccine
Program litigation and are reasonable in the undersigned’s experience. Petitioner is therefore
awarded final attorneys’ costs of $19,142.24.

       d. Petitioner’s Costs

       Pursuant to General Order No. 9, Petitioner states that he has personally incurred costs of
12.10 for postage. Petitioner has provided documentation supporting this cost and it is reasonable
and shall be fully awarded.

II.    Conclusion

        In accordance with the Vaccine Act, 42 U.S.C. § 300aa-15(e) (2012), the undersigned has
reviewed the billing records and costs in this case and finds that Petitioner’s request for fees and
costs is reasonable. The undersigned finds that it is reasonable to compensate Petitioner and his
counsel as follows:

 Attorneys’ Fees Requested                                           $83,280.20
 (Reduction to Fees)                                                      -
 Total Attorneys’ Fees Awarded                                       $83,280.20

 Attorneys’ Costs Requested                                          $19,142.24
 (Reduction to Costs)                                                     -
 Total Attorneys’ Costs Awarded                                      $19,142.24

 Total Attorneys’ Fees and Costs                                    $102,422.44

 Petitioner’s Costs                                                    $12.10

 Total Amount Awarded                                               $102,434.54


                                                 3
        Accordingly, the undersigned awards the following:

    1) a lump sum in the amount of $102,422.44, representing reimbursement for reasonable
       attorneys’ fees and costs, in the form of a check payable jointly to Petitioner and
       Petitioner’s counsel of record, Ms. Anne Toale; and

    2) a lump sum in the amount of $12.10, representing reimbursement for Petitioner’s
       costs, in the form of a check payable to Petitioner.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court shall enter judgment in accordance herewith.3

        IT IS SO ORDERED.

                                                 s/ Katherine E. Oler
                                                 Katherine E. Oler
                                                 Special Master




3
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek review.
Vaccine Rule 11(a).

                                                    4